MOAB Construction




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 16, 2015

                                      No. 04-15-00096-CV

                                ALS 88 DESIGN BUILD LLC,
                                         Appellant

                                                 v.

                                MOAB CONSTRUCTION CO.,
                                       Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-03033
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER
       Before the Court is appellant’s motion to abate appeal pending the trial court’s
determination of appellant’s motion for judgment nov and appellee’s motion to enter judgment.
Appellant advised this Court these motions were heard in the trial court on April 8, 2015.

       Appellant is instructed to file a status report with this Court within 10 days of the date of
this Order advising the Court of the trial court’s determination of appellant’s motion for
judgment nov and appellee’s motion to enter judgment.



                                                      _________________________________
                                                      Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court